          Case 2:21-mj-04132-DUTY Document 1 Filed 09/05/21 Page 1 of 24 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)         ‫ ܆‬Original    ‫ ܆‬Duplicate Original


                               UNITED STATES DISTRICT COURT
                                                       for the
                                            Central District of California

 United States of America,                                                                                 9/5/2021
                 Plaintiff,                                                                                   jb




                 v.                                                             2:21-mj-04132-Duty
                                                                  Case No.
 SHAIBRANA SHANTEL RHONE,

                 Defendant.


                            CRIMINAL COMPLAINT BY TELEPHONE
                           OR OTHER RELIABLE ELECTRONIC MEANS

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of September 4, 2021, in the county of Los Angeles in the Central District of California,

the defendant violated:

           Code Section                                           Offense Description

           21 U.S.C. § 841(a)(1), (b)(1)(A)                       Possession with intent to distribute a
                                                                  controlled substance


         This criminal complaint is based on these facts:

         Please see attached affidavit.

         _ Continued on the attached sheet.

                                                                                   /S/ Ashish Pandya
                                                                                 Complainant’s signature

                                                                         Ashish Pandya, DEA Special Agent
                                                                                  Printed name and title
 Attested to by the applicant in accordance with the requirements
                                                        uirem
                                                           e ents off Fed.
                                                                      Fed. R. Crim. P. 4.1
                                                                                        .1 by telephone.

 Date:             6HSWHPEHU
                                                                                     Judge’s signatur
                                                                                             signature

 City and state: Los Angeles, California                                     Honorable Jean Rosenbluth
                                                                                  Printed name and title
Case 2:21-mj-04132-DUTY Document 1 Filed 09/05/21 Page 2 of 24 Page ID #:2



                               AFFIDAVIT

     I, Ashish Pandya, being duly sworn, declare and state as

follows:

                   I.    PURPOSE OF AFFIDAVIT

     1.    This affidavit is made in support of a criminal

complaint against SHAIBRANA SHANTEL RHONE (“RHONE”) for a

violation 21 U.S.C. § 841(a)(1) (possession with intent to

distribute controlled substances).

     2.    This affidavit is also made in support of an

application for a warrant to search one digital device,

specifically an iPhone Pro Max 11 with serial number

F2LD64NEN70L seized from RHONE’s person on September 4, 2021,

which is currently in the custody of the Drug Enforcement

Administration (“DEA”) in Los Angeles, California, as described

below and in Attachment A (the “TARGET DEVICE”).

     3.    The requested search warrant seeks authorization to

search for and seize evidence, fruits, and instrumentalities of

violations of 21 U.S.C. §§ 841(a)(1) (possession with intent to

distribute controlled substances) and 846 (conspiracy to

distribute and possess with intent to distribute controlled

substances)(the “Subject Offenses”), as described in Attachment

B.

     4.    Attachments A and B are incorporated into this

affidavit by reference.

     5.    The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and
Case 2:21-mj-04132-DUTY Document 1 Filed 09/05/21 Page 3 of 24 Page ID #:3



information obtained from various law enforcement personnel and

witnesses.

     6.      This affidavit is intended to show only that there is

probable cause for the requested complaint and search warrant,

and does not purport to set forth all of my knowledge of or

investigation into this matter.

     7.      Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only. Further, unless stated

otherwise, all dates and amounts in this affidavit are

approximations, and the words “on or about” and “approximately”

are omitted for clarity.

                    II.   BACKGROUND OF AFFIANT

     8.      I am a special agent with the DEA and have been so

employed since 1998. I am currently assigned to the Los Angeles

International Airport Narcotics Task Force, which is tasked

with, among other things, investigating narcotics trafficking

and money laundering violations under the United States Code.

     9.      I have received approximately 16 weeks of specialized

training in Quantico, Virginia pertaining to narcotics

trafficking, money laundering, undercover operations,

confidential source management, and electronic and physical

surveillance. I have been involved in several hundred

investigations dealing with the possession, manufacturing,

distribution, and importation of controlled substances, money

laundering, and drug and money laundering conspiracies.




                                       2
Case 2:21-mj-04132-DUTY Document 1 Filed 09/05/21 Page 4 of 24 Page ID #:4



     10.   As a DEA special agent, I have participated in the

execution of search warrants, conducted physical and electronic

surveillance, reviewed audio and video surveillance, spoken to

confidential sources, operated in an undercover capacity,

interviewed witnesses, suspects, and defendants, and discussed

drug investigations with other experienced agents. Based on my

training and experience, I have knowledge of the ways in which

drug traffickers use digital devices, including cell phones, to

further their drug trafficking activities.

                III. SUMMARY OF PROBABLE CAUSE

     11.   On September 4, 2021, at approximately 5:30 a.m.,

RHONE entered Los Angeles International Airport and checked in

for Delta Airlines flight 703, which was scheduled to depart for

Orlando, Florida at approximately 6:30 a.m. When RHONE checked

in, RHONE checked a single suitcase.

     12.   Thereafter, during a routine airport screening for

explosives, two bricks of an unknown substance wrapped in

plastic and five clear plastic bags containing a crystallized

substance were discovered in RHONE’s suitcase. The substance

contained in the two bricks tested presumptively positive for

fentanyl with a gross weight of 2.2 kilograms. The substance in

the five plastic bags tested presumptively positive for

methamphetamine with a gross weight of 10.31 kilograms.

     13.   At the time of arrest, RHONE possessed the TARGET

DEVICE on her person.




                                       3
Case 2:21-mj-04132-DUTY Document 1 Filed 09/05/21 Page 5 of 24 Page ID #:5



                   IV.   STATEMENT OF PROBABLE CAUSE

       14.   Based on my review of law enforcement reports, airport

surveillance footage, and my own observations and knowledge of

the investigation, I am aware of the following:

       A.    TSA Agents Discover Controlled Substances in RHONE’s
             Checked Suitcase

       15.   September 4, 2021, at approximately 5:30 a.m., RHONE

entered Los Angeles International Airport (“LAX”) and checked in

for Delta Airlines flight 703 (“flight 703”), which was

scheduled to depart for Orlando, Florida at approximately 6:30

a.m.

       16.   When RHONE checked in, RHONE checked a single suitcase

that Delta assigned baggage number 6006292193 (“RHONE’s

suitcase”).

       17.   According to the LAX Police Department (“LAXPD”)

incident report, at approximately 5:45 a.m., TSA Transportation

Security Officer (“TSO”) Pinson was assigned to conduct routine

security screenings of checked luggage in the LAX Terminal 2

baggage screening room.

       18.   While on that assignment, TSO Pinson observed an

anomaly on the x-ray screen which, at that moment, was scanning

RHONE’s suitcase.

       19.   TSO Pinson then conducted a secondary screening of

RHONE’s suitcase to determine whether the anomaly was an

explosive, and upon opening the suitcase, observed two bricks of

an unknown substance wrapped in plastic and five clear plastic




                                       4
Case 2:21-mj-04132-DUTY Document 1 Filed 09/05/21 Page 6 of 24 Page ID #:6



bags containing a crystallized substance. TSO Pinson immediately

contacted his supervisor, who then notified LAXPD.

     20.    At approximately 6:10 a.m., LAXPD Officer Sermeno

responded to the baggage screening room where she observed

RHONE’s suitcase, an open blue roller bag, on the TSA inspection

table. RHONE’s suitcase was equipped with a Delta baggage tag

associated with flight 703 bearing RHONE’s name and baggage

number 6006292193.

     21.    On the TSA inspection table, in plain view, Officer

Sermeno observed that RHONE’s suitcase contained two rectangular

bricks containing suspected controlled substances wrapped in

plastic, five large vacuum-sealed bags containing a crystalized

substance resembling crystal methamphetamine, and men’s

clothing.

     22.    Airline records showed that flight 703, the flight

RHONE booked, was scheduled to depart to Orlando from Gate 28.

Officers Sermeno, Tang, and Franco then went to Gate 28 in an

attempt to locate RHONE, while another officer, Officer

Cisneros, confirmed that RHONE had already boarded flight 703

(which was pending takeoff). Officer Sermeno then entered the

aircraft and escorted RHONE off of the plane.

     23.    At approximately 6:45 a.m., Officer Sermeno read RHONE

Miranda warnings verbatim from her Form 15.03.00. RHONE stated

that she understood her rights and agreed to speak with law

enforcement. Thereafter, RHONE advised Officer Sermeno that

RHONE had not packed RHONE’s suitcase and was unaware of its

contents. Instead, RHONE stated that her best friend,



                                       5
Case 2:21-mj-04132-DUTY Document 1 Filed 09/05/21 Page 7 of 24 Page ID #:7



Coconspirator 1, packed and told RHONE to check RHONE’s

suitcase, and that RHONE never looked inside the suitcase.

     24.    Officer Sermeno then asked if RHONE knew Coconspirator

1’s phone number. In response, RHONE stated that the number was

on RHONE’s cell telephone, the TARGET DEVICE.

     25.    RHONE then gave Officer Sermeno consent to search for

Coconspirator 1’s number on RHONE’s cell phone. While Officer

Sermeno was retrieving RHONE’s cell phone, Officer Sermeno

observed from a particular number a missed call and a text

message reading “what are they asking you,” visible on the main

screen of the TARGET DEVICE. Officer Sermeno asked RHONE if that

number belonged to Coconspirator 1, and RHONE responded

affirmatively.

     26.    At approximately 7:20 a.m., officers transported RHONE

and RHONE’s suitcase to a law enforcement office at LAX. At the

office, a DEA special agent, utilizing the Thermo Scientific

TruNarc Raman spectrometer, field-tested the substances found in

RHONE’s suitcase.

     27.    The substance contained in the two bricks wrapped in

plastic tested presumptively positive for fentanyl with a gross

weight of 2.2 kilograms. The substance in the five plastic bags

tested presumptively positive for methamphetamine with a gross

weight of 10.31 kilograms. 1

     28.    The suitcase used to transported fentanyl and

methamphetamine was the only bag RHONE checked for flight 703

from Los Angeles to Orlando.

     1   The foregoing weights include packaging.

                                       6
Case 2:21-mj-04132-DUTY Document 1 Filed 09/05/21 Page 8 of 24 Page ID #:8



     29.   At the time of arrest, RHONE was in possession of the

TARGET DEVICE.

      V.    TRAINING AND EXPERIENCE ON DRUG TRAFFICKING

     30.   Based on my training and experience and familiarity

with investigations into drug trafficking conducted by other law

enforcement agents, I know the following:

           a.    Los Angeles is a major hub for drug distribution.

Partly because of the close proximity of Los Angeles to the

Mexican border, prices of drugs are generally lower here than

prices on the east coast. Drugs enter Los Angeles from across

the Mexican border or overseas from Asia and are then

distributed across the country. LAX is commonly used to

facilitate drug transportation for Drug Trafficking

Organizations, who send their couriers through LAX with drugs in

their luggage. Numerous drug arrests are made at LAX every ear,

with couriers transporting drugs in checked bags.

           b.    Drug trafficking is a business that involves

numerous coconspirators, from lower-level dealers to higher-

level suppliers, as well as associates to process, package, and

deliver the drugs and launder the drug proceeds. Drug

traffickers often travel by car, bus, train, or airplane, both

domestically and to foreign countries, in connection with their

illegal activities in order to meet with coconspirators, conduct

drug transactions, and transport drugs or drug proceeds.

           c.    Drug traffickers often maintain books, receipts,

notes, ledgers, bank records, and other records relating to the

manufacture, transportation, ordering, sale and distribution of


                                       7
Case 2:21-mj-04132-DUTY Document 1 Filed 09/05/21 Page 9 of 24 Page ID #:9



illegal drugs. The aforementioned records are often maintained

where the drug trafficker has ready access to them, such as on

their cell phones and other digital devices.

          d.    Because drug traffickers usually continue to sell

drugs to support themselves until they are arrested, their

communications with various coconspirators tend to be ongoing

until their arrest. Communications between people buying and

selling drugs take place by telephone calls and messages, such

as email, text messages, and social media messaging

applications, sent to and from cell phones and other digital

devices. This includes sending photos or videos of the drugs

between the seller and the buyer, the negotiation of price, and

discussion of whether or not participants will bring weapons to

a deal. In addition, it is common for people engaged in drug

trafficking to have photos and videos on their cell phones of

drugs they or others working with them possess, as they

frequently send these photos to each other and others to boast

about the drugs or facilitate drug sales. It is also common for

drug traffickers to carry cell phones in order to remain in

contact with drug suppliers or customers, to communicate with

coconspirators to facilitate drug trafficking, to coordinate the

movements of the trafficker and various coconspirators, and to

coordinate the amount of drugs trafficked, as well as payment

amounts and methods. Based on my training and experience, I know

that the above-described information can be stored on digital

devices carried by drug traffickers.




                                       8
Case 2:21-mj-04132-DUTY Document 1 Filed 09/05/21 Page 10 of 24 Page ID #:10



           e.    Drug traffickers often keep the names, addresses,

and telephone numbers of their drug trafficking associates on

their digital devices. Drug traffickers often keep records of

meetings with associates, customers, and suppliers on their

digital devices, including in the form of calendar entries and

location data, such as Global Positioning System (“GPS”)

information, other locational information, and identifying

information about the trafficker and coconspirators and the

location of previous drug transactions or stash houses, and/or

the identity or whereabouts of traffickers and coconspirators

involved in narcotics trafficking.

           f.    It is common for drug traffickers to own multiple

phones of varying sophistication and cost as a method to

diversify communications between various customers and

suppliers. These phones range from sophisticated smart phones

using digital communications applications such as Blackberry

Messenger, WhatsApp, and the like, to cheap, simple, and often

prepaid flip phones, known colloquially as “drop phones,” for

actual voice communications.

           g.    In the case of drug couriers, cell phones or

digital devices are also commonly used to communicate

itineraries to couriers and provide directions to couriers along

their route and once they arrive at their destination.

           h.    To that end, I know that drug traffickers and

drug couriers use cell phones to further various aspects of the

drug trade. Drug traffickers and drug couriers use cell phones

to contact (by way of both voice call and electronic message)



                                        9
Case 2:21-mj-04132-DUTY Document 1 Filed 09/05/21 Page 11 of 24 Page ID #:11



drug suppliers, customers, and coconspirators, all for the

purpose of acquiring, storing, transporting, and distributing

drugs. Drug traffickers also maintain, on their cell phones,

records related to drug distribution (e.g., ledgers and notes

pertaining to drug sales), and photographs of drugs, drug

paraphernalia, and the instruments of the drug trade (including

firearms). Further, the location data associated with a drug

trafficker’s cell phones (which is often stored locally on cell

phones) assists investigators in identifying the drug

trafficker’s residence, stash house, coconspirators, the

residences of the trafficker’s coconspirators, and meeting

locations.

       VI.    TRAINING AND EXPERIENCE ON DIGITAL DEVICES

      31.    As used herein, the term “digital devices” includes

the TARGET DEVICE.

      32.    Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

             a.   Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet. Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear, rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time. Similarly, files viewed on the

Internet are often automatically downloaded into a temporary


                                       10
Case 2:21-mj-04132-DUTY Document 1 Filed 09/05/21 Page 12 of 24 Page ID #:12



directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

           b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device. That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them. For example, recoverable

data can include evidence of deleted or edited files, recently

used tasks and processes, online nicknames and passwords in the

form of configuration data stored by browser, email, and chat

programs, attachment of other devices, times the device was in

use, and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it. For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions. Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed. Law enforcement continuously



                                       11
Case 2:21-mj-04132-DUTY Document 1 Filed 09/05/21 Page 13 of 24 Page ID #:13



develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

      33.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

            a.   Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction. Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.

            b.   Digital devices capable of storing multiple

gigabytes are now commonplace. As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

      34.   The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:

            a.   Users may enable a biometric unlock function on

some digital devices. To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical



                                       12
Case 2:21-mj-04132-DUTY Document 1 Filed 09/05/21 Page 14 of 24 Page ID #:14



feature matches one the user has stored on the device. To unlock

a device enabled with a fingerprint unlock function, a user

places one or more of the user’s fingers on a device’s

fingerprint scanner for approximately one second. To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.

            b.   In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts. Thus, the

opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time. I do not know

the passcodes of the devices likely to be found in the search.

            c.   The person who is in possession of a device or

has the device among his or her belongings is likely a user of

the device. Thus, the warrant I am applying for would permit law

enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress RHONE’s’ thumb and/or fingers on the

TARGET DEVICE and (2) hold the TARGET DEVICE in front of RHONE,

with the party’s eyes open to activate the facial, iris, and/or

retina-recognition feature.

      35.   Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.



                                       13
Case 2:21-mj-04132-DUTY Document 1 Filed 09/05/21 Page 15 of 24 Page ID #:15



                          VII. CONCLUSION
      36.   Based on the foregoing, there is probable cause to

believe that SHAIBRANA SHANTEL RHONE (“RHONE”) violated 21

U.S.C. § 841(a)(1) (possession with intent to distribute

controlled substances). Further, there is probable cause to

believe that the items to be seized described in Attachment B

will be found in the TARGET DEVICE, described in Attachment A.


Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this _____
                   WK day of
__________,
6HSWHPEHU   2021.



THE HONORABLE JEAN ROSENBLUTH
                   ROSEN
UNITED STATES MAGISTRATE JUDGE




                                       14
Case 2:21-mj-04132-DUTY Document 1 Filed 09/05/21 Page 16 of 24 Page ID #:16




                               ATTACHMENT A

PROPERTY TO BE SEARCHED

      An iPhone Pro Max 11 with serial number F2LD64NEN70L seized

from SHAIBRANA SHANTEL RHONE’s person on September 4, 2021,

which is currently in the custody of the Drug Enforcement

Administration in Los Angeles, California (the “TARGET DEVICE”).




                                        i
Case 2:21-mj-04132-DUTY Document 1 Filed 09/05/21 Page 17 of 24 Page ID #:17




                               ATTACHMENT B

I.    ITEMS TO BE SEIZED

      1.   The items to be seized are evidence, contraband,

fruits, and instrumentalities of violations of 21 U.S.C.

§§ 841(a)(1) (possession with intent to distribute controlled

substances) and 846 (conspiracy to distribute and possess with

intent to distribute controlled substances) (the “Subject

Offenses”), namely:

           a.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show address book information, including all stored or saved

telephone numbers,

           b.    Records, documents, programs, applications and

materials, or evidence of the absence of same, sufficient to

show call log information, including all telephone numbers

dialed from any of the digital devices and all telephone numbers

accessed through any push-to-talk functions, as well as all

received or missed incoming calls,

           c.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show SMS text, email communications or other text or written

communications sent to or received from the TARGET DEVICE and

which relate to the Subject Offenses,

           d.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to


                                       ii
Case 2:21-mj-04132-DUTY Document 1 Filed 09/05/21 Page 18 of 24 Page ID #:18




show instant and social media messages (such as Facebook,

Facebook Messenger, Snapchat, FaceTime, Skype, and WhatsApp),

SMS text, email communications, or other text or written

communications sent to or received from the TARGET DEVICE and

which relate to the Subject Offenses,

           e.    Records, documents, programs, applications,

materials, or conversations relating to the trafficking of

drugs, including ledgers, pay/owe records, distribution or

customer lists, correspondence, receipts, records, and documents

noting price, quantities, and/or times when drugs were bought,

sold, or otherwise distributed, along with travel records,

           f.    Audio recordings, pictures, video recordings, or

still captured images relating to the possession or distribution

drugs and the collection or transfer of the proceeds of the

Subject Offenses,

           g.    Contents of any calendar or date book,

           h.    Global Positioning System (“GPS”) coordinates and

other information or records identifying travel routes,

destinations, origination points, and other locations, and

           i.    Any device used to facilitate the Subject

Offenses (and forensic copies thereof).

           j.    Any TARGET DEVICE which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the Subject Offenses, and forensic copies thereof.




                                       iii
Case 2:21-mj-04132-DUTY Document 1 Filed 09/05/21 Page 19 of 24 Page ID #:19




           k.    With respect to any TARGET DEVICE containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                 i.    evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, email, email contacts, chat and

instant messaging logs, photographs, and correspondence,

                 ii.   evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software,

                 iii. evidence of the attachment of other devices,

                 iv.   evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device,

                 v.    evidence of the times the device was used,

                 vi.   passwords, encryption keys, and other access

devices that may be necessary to access the device,

                 vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it,



                                       iv
Case 2:21-mj-04132-DUTY Document 1 Filed 09/05/21 Page 20 of 24 Page ID #:20




                 viii.        records of or information about

Internet Protocol addresses used by the device,

                 ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

      2.   As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

II.   SEARCH PROCEDURE FOR THE TARGET DEVICE

      3.   In searching a TARGET DEVICE (or forensic copies

thereof), law enforcement personnel executing this search

warrant will employ the following procedure:

           a.    Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) may

search any TARGET DEVICE capable of being used to facilitate the

above-listed violations or containing data falling within the

scope of the items to be seized.

           b.    The search team will, in its discretion, either

search each TARGET DEVICE where it is currently located or

transport it to an appropriate law enforcement laboratory or

similar facility to be searched at that location.


                                        v
Case 2:21-mj-04132-DUTY Document 1 Filed 09/05/21 Page 21 of 24 Page ID #:21




           c.    The search team shall complete the search of the

TARGET DEVICE as soon as is practicable but not to exceed 120

days from the date of issuance of the warrant. The government

will not search the digital device beyond this 120-day period

without obtaining an extension of time order from the Court.

           d.    The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                 i.    The search team may subject all of the data

contained in each TARGET DEVICE capable of containing any of the

items to be seized to the search protocols to determine whether

the TARGET DEVICE and any data thereon falls within the scope of

the items to be seized. The search team may also search for and

attempt to recover deleted, “hidden,” or encrypted data to

determine, pursuant to the search protocols, whether the data

falls within the scope of the items to be seized.

                 ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                 iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.

           e.    The search team will not seize contraband or

evidence relating to other crimes outside the scope of the items



                                       vi
Case 2:21-mj-04132-DUTY Document 1 Filed 09/05/21 Page 22 of 24 Page ID #:22




to be seized without first obtaining a further warrant to search

for and seize such contraband or evidence.

           f.    If the search determines that a TARGET DEVICE

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the TARGET DEVICE and delete or destroy all forensic copies

thereof.

           g.    If the search determines that a TARGET DEVICE

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.

           h.    If the search determines that the TARGET DEVICE

is (1) itself an item to be seized and/or (2) contains data

falling within the list of other items to be seized, the

government may retain the digital device and any forensic copies

of the digital device, but may not access data falling outside

the scope of the other items to be seized (after the time for

searching the device has expired) absent further court order.

           i.    The government may also retain a TARGET DEVICE if

the government, prior to the end of the search period, obtains

an order from the Court authorizing retention of the device (or

while an application for such an order is pending), including in

circumstances where the government has not been able to fully

search a device because the device or files contained therein

is/are encrypted.



                                       vii
Case 2:21-mj-04132-DUTY Document 1 Filed 09/05/21 Page 23 of 24 Page ID #:23




           j.    After the completion of the search of the TARGET

DEVICE, the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.

      2.   The review of the electronic data obtained pursuant to

this warrant may be conducted by any government personnel

assisting in the investigation, who may include, in addition to

law enforcement officers and agents, attorneys for the

government, attorney support staff, and technical experts.

Pursuant to this warrant, the investigating agency may deliver a

complete copy of the seized or copied electronic data to the

custody and control of attorneys for the government and their

support staff for their independent review.

      3.   During the execution of this search warrant, law

enforcement is permitted to (1) depress SHAIBRANA SHANTEL

RHONE’s thumb and/or fingers on the TARGET DEVICE and (2) hold

the TARGET DEVICE in front of SHAIBRANA SHANTEL RHONE with the

party’s eyes open to activate the facial, iris, and/or retina-

recognition feature, in order to gain access to the contents of

any such device. In depressing a person’s thumb or finger onto a

device and in holding a device in front of a person’s face, law

enforcement may not use excessive force, as defined in Graham v.

Connor, 490 U.S. 386 (1989), specifically, law enforcement may

use no more than objectively reasonable force in light of the

facts and circumstances confronting them.


                                      viii
Case 2:21-mj-04132-DUTY Document 1 Filed 09/05/21 Page 24 of 24 Page ID #:24




       The special procedures relating to digital devices found

 in this warrant govern only the search of digital devices

 pursuant to the authority conferred by this warrant and do not

 apply to any search of digital devices pursuant to any other

 court order.




                                       ix
